DETAILED ACTION
This communication is a first office action on the merits. Claims 1-15, as originally filed are currently pending and have been considered below.

Election/Restrictions
Claims 5-7, 9 and 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 27 December 2021. The traversal is on the grounds that Species E, F, G and J share sufficient structural similarities. This is not found persuasive because the structural differences are sufficiently distinct between the boss components that would greatly increase difficulty of searching for the particularities of each individual species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 8, the phrase “a yoke formation” should be replaced by --the yoke formation--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thurnau (US 1,642,911).
Regarding claim 1, Thurnau discloses an assembled device comprising a plurality of yoke components (15), a respective axle bolt (14 is described as a bolt for securing the hooks 11, line 106-109 describe wherein the hooks 15 have the same structure, Figure 2 also shows the bolts passing through opposed yoke ends) associated with each yoke component, and a boss component (6) being a connecting component:
each yoke component including a yoke formation, which yoke formation is constituted by a U-shaped section (22) that is open to the outside of the body, and which defines a space between two generally parallel legs, the legs having parallel, facing bearing surfaces through each of which a respective coaxial axle bore is formed (Figs. 1 and 2 as shown);
and at least one yoke component including:
a. a carabiner body that includes a back, an opening, and a yoke formation, wherein the back extends from the yoke formation to an end that defines a first limit of the opening; and a spur extends from the yoke formation to an end that defines a second limit of the opening (Fig. 2 as shown); and
b. a gate (21) carried on the body and which can be pivoted between a closed position, in which it closes the opening, and an open position in which an object can be passed through the opening into or out of a space within the body;
the boss component having one or more axle bores (as passing through loops 16) extending through the boss component, associated with each axle bore there being a pair 

Regarding claim 2, Thurnau further discloses the boss component has a plurality of axle bores (Fig. 2 shows several loops 16).

Regarding claim 3, Thurnau further discloses in which axle bores of the boss component are parallel to one another (when belt 6 is laid flat the bores would be substantially parallel with each other).

Regarding claim 4, Thurnau further discloses in which the axle bolt can pivot with respect to at least one of the yoke component and the boss component (Figs. 1 and 2 show wherein the bolt is loosely held within the strap loops).

Regarding claim 8, Thurnau further discloses in which the boss component is connected to a plurality of similar yoke components (Figs. 1 and 2 as shown).

Regarding claim 10, Thurnau further discloses a rigging system for use in climbing, rope access, working at height or lifting (lines 1-4 describe wherein the device is used for suspending a worker at the end of a rope).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/ Primary Examiner, Art Unit 3677